EXAMINER’S AMENDMENT 
	
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In view of the amendments filed on 10/21/2021, this application was found to be in condition for allowance except for the presence of the apparatus claims 15-18 and 20-25, non-elected without traverse in the reply of 07/09/2021. Accordingly, claims 15-18 and 20-25 have been CANCELLED. Claims 1-4, 8, 9 and 11-13, as amended, have been allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
         Any inquiry concerning this communication or earlier communications from the examiner should be directed to Natalia Levkovich whose telephone number is (571)272-2462.  The examiner can normally be reached on Monday-Friday, 2.00 pm-10:00 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public 


/NATALIA LEVKOVICH/Primary Examiner, Art Unit 1798